 



EXHIBIT 10.23
CHANGE OF CONTROL SEVERANCE AGREEMENT
     CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), by and between
SYNAPTICS INCORPORATED, a Delaware corporation (the “Company”), and Tom Tiernan
(“Executive”) is entered into as of the 3rd day of April 2006.
RECITALS
     A. The Company is engaged primarily in the business of the development and
supply of custom-designed user interface solutions that enable people to
interact more easily and intuitively with a wide variety of mobile computing and
communications devices (collectively, the “Business”).
     B. Executive currently serves as a Senior Vice President of the Company.
     C. The Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of Executive despite the
possibility, threat, or occurrence of a Change of Control (as defined below) of
the Company.
     D. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage Executive’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control, and to provide the Executive with
compensation arrangements upon a Change of Control that afford Executive with a
requisite amount of individual financial security and are competitive with those
of other corporations. In order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     1. Certain Definitions.
          (a) Effective Date. The “Effective Date” shall be the first date
during the “Change of Control Period” (as defined below) on which a Change of
Control occurs.
          (b) Change of Control Period. The “Change of Control Period” is the
period commencing on the date hereof and ending on the first anniversary of such
date; provided, however, that the Change of Control Period shall extend
automatically for an additional day at the end of each day during the Change of
Control Period so that the Change of Control Period is always the shorter of one
(1) year or Executive’s Normal Retirement Date.
          (c) Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

 



--------------------------------------------------------------------------------



 



               (i) Change of Control. A “Change in Control” shall mean a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended, or if Item 6(e) is no longer in effect, any regulations
issued by the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, which serve similar purposes; provided further
that, without limitation, a Change in Control shall be deemed to have occurred
if and when:
               (ii) Turnover of Board. The following individuals no longer
constitute a majority of the members of the Board: (A) the individuals who, as
of the date of this Agreement constitute the Board (the “Current Directors”);
(B) the individuals who thereafter are elected to the Board and whose election,
or nomination for election, to the Board was approved by a vote of all of the
Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (C) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of all of the Current Directors and Additional
Directors then still in office (such directors also becoming “Additional
Directors” immediately following their election);
               (iii) Tender Offer. A tender offer or exchange offer is made
whereby the effect of such offer is to take over and control the Company, and
such offer is consummated for the equity securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding voting securities;
               (iv) Merger or Consolidation. The stockholders of the Company
shall approve a merger, consolidation, recapitalization, or reorganization of
the Company, a reverse stock split of outstanding voting securities, or
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 75% of the total
voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;
               (v) Liquidation or Sale of Assets. The stockholders of the
Company shall approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or a substantial
portion of the Company’s assets to another person, which is not a wholly owned
subsidiary of the Company (i.e., 50% or more of the total assets of the
Company); or
               (vi) Stockholdings. Any “person” (as that term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under that act),
directly or indirectly of more than twenty percent (20%) of the total voting
power represented by the Company’s then outstanding voting Securities.

2



--------------------------------------------------------------------------------



 



     2. Employment and Duties.
          (a) Employment. The Company hereby agrees to continue Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending on the first
anniversary of the Effective Date (the “Employment Period”); provided, however,
that the Employment Period shall extend automatically for an additional day at
the end of each day during the Employment Period on the same terms and
conditions contained herein as in effect as of the time of each extension,
without taking into account any modifications that are not agreed to by
Executive, so that the Employment Period is always one (1) year until
termination as provided herein. Executive agrees to devote Executive’s best
efforts and, subject to paragraph 2(d) hereof, substantially all of Executive’s
business time and attention to promote and further the business of the Company.
          (b) Position and Duties. During the Employment Period, Executive’s
position (including status, offices, titles, and reporting requirements),
authority, duties, and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised, and
assigned at any time during the 180-day period immediately preceding the
Effective Date.
          (c) Policies. Executive shall faithfully adhere to, execute, and
fulfill all lawful policies established by the Company.
          (d) Other Activities. Executive shall not, during the Employment
Period, be engaged in any other business activity pursued for gain, profit, or
other pecuniary advantage if such activity interferes in any material respect
with Executive’s duties and responsibilities hereunder. The foregoing
limitations shall not be construed as prohibiting Executive from (i) making
personal investments in such form or manner as will neither require Executive’s
services in the operation or affairs of the companies or enterprises in which
such investments are made nor subject Executive to any conflict of interest with
respect to Executive’s duties to the Company; (ii) serving on any civic or
charitable boards or committees; (iii) delivering lectures or fulfilling
speaking engagements; or (iii) serving, with the written approval of the Board,
as a director of one or more public corporations, in each case so long as any
such activities do not significantly interfere with the performance of
Executive’s responsibilities under this Agreement.
          (e) Place of Performance. Executive shall not be required by the
Company or by the performance of Executive’s duties under this Agreement either
to perform Executive’s principal duties at a work location more than fifty
(50) miles from the Company’s current principal executive offices.
     3. Compensation. For all services rendered by Executive, the Company shall
compensate Executive as follows:
          (a) Base Salary. During the Employment Period, Executive shall receive
a base salary (“Base Salary”) at a monthly rate at least equal to the monthly
base salary paid or payable to Executive by the Company on the Effective Date.
During the Employment Period, the Base Salary shall be reviewed at least
annually and shall be increased at any time and

3



--------------------------------------------------------------------------------



 



from time to time as shall be substantially consistent with increases in base
salary awarded in the ordinary course of business to other key executives of the
Company and its subsidiaries. Any increase in Base Salary shall not serve to
limit or reduce any other obligation to Executive under this Agreement. Base
Salary shall not be reduced after any such increase.
          (b) Annual Bonus. In addition to Base Salary, Executive shall be
eligible to receive a bonus or other incentive compensation as may be determined
by the Board or a committee of the Board based upon such factors as the Board or
such committee, in its sole discretion, may deem relevant, including, without
limitation, the performance of Executive and the Company; provided, however,
that the Board or a committee of the Board shall establish for each fiscal year
of the Company either (i) a bonus program in which Executive shall be entitled
to participate, which provides Executive with a reasonable opportunity, based on
the past compensation practices of the Company and Executive’s then base salary,
to maintain or increase Executive’s total compensation compared to the previous
fiscal year or (ii) a targeted bonus based on such factors as the Board may
determine (the “Targeted Bonus”). Notwithstanding the foregoing, Executive shall
be awarded, for each fiscal year during the Employment Period, an annual bonus
(an “Annual Bonus”) either pursuant to any then-established incentive
compensation plan(s) of the Company or otherwise, in cash at least equal to the
highest bonus payable to Executive by the Company and its subsidiaries in
respect of any of the two fiscal years immediately preceding the fiscal year in
which the Effective Date occurs. Nothing in this Agreement shall require the
payment of an Annual Bonus prior to the Effective Date.
          (c) Incentive, Savings, and Retirement Plans. In addition to Base
Salary and Annual Bonus payable as above provided, Executive shall be entitled
to participate during the Employment Period in all incentive, savings, and
retirement plans, practices, policies and programs applicable to other key
executives of the Company (including its successors or assigns) and its
affiliates, in each case comparable to those in effect on the Effective Date or
as subsequently amended. Such plans, practices, policies, and programs, in the
aggregate, shall provide Executive with compensation, benefits, and reward
opportunities at least as favorable as the most favorable of such compensation,
benefits and reward opportunities provided by the Company for Executive under
such plans, practices, policies, and programs as in effect at any time during
the 180-day period immediately preceding the Effective Date or, if more
favorable to Executive, as provided at any time thereafter with respect to other
key executives.
          (d) Welfare Benefit Plans. During the Employment Period, Executive
and/or Executive’s family who are qualified to participate, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies, and programs provided by the Company
and its subsidiaries (including, without limitation, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death, and travel accident insurance plans and programs), at least as favorable
as the most favorable of such plans, practices, policies, and programs in effect
at any time during the 180-day period immediately preceding the Effective Date
or, if more favorable to Executive and/or Executive’s family, as in effect at
any time thereafter with respect to other key executives.
          (e) Expenses. During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in connection with the business of the Company in accordance with the
most favorable policies,

4



--------------------------------------------------------------------------------



 



practices, and procedures of the Company and its subsidiaries in effect at any
time during the 180-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect at any time thereafter with
respect to other key executives.
          (f) Office and Support Staff. During the Employment Period, Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
the most favorable of the foregoing provided to Executive by the Company and its
subsidiaries at any time during the 180-day period immediately preceding the
Effective Date or, if more favorable to Executive, as provided at any time
thereafter with respect to other key executives of the Company and its
subsidiaries.
          (g) Vacation. During the Employment Period, Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time during the 180-day period immediately preceding the Effective Date or, if
more favorable to Executive, as in effect at any time thereafter with respect to
other key executives of the Company and its subsidiaries.
     4. Non-Competition Agreement.
          (a) Non-Competition. Notwithstanding the provisions of California law,
including, without limitation, Bus. & Prof. Code Secs. 16600 et. seq. and 17200
et. sec., the parties agree that, during Employment Period, and for a period for
which severance payments are being made by the Company to Executive in
accordance with this Agreement, Executive shall not, directly or indirectly, for
himself or on behalf of or in conjunction with any other person:
               (i) Other Activities. Engage, as an officer, director,
shareholder, owner, principal, partner, lender, joint venturer, employee,
independent contractor, consultant, advisor, or sales representative, in any
Competitive Business within the Restricted Territory, provided that the
ownership of less than 3% of a company shall not be deemed a violation of this
provision;
               (ii) Solicitation of Employees. Call upon any person who is, at
that time, within the Restricted Territory, an employee of the Company or any of
its subsidiaries, in a managerial or supervisory capacity for the purpose or
with the intent of enticing such employee away from or out of the employ of the
Company or any of its subsidiaries;
               (iii) Solicitation of Customers. Call upon any person who is, at
that time, or who has been, within one (1) year prior to that time, a customer
of the Company or any of its subsidiaries, within the Restricted Territory for
the purpose of soliciting or selling products or services in direct competition
with the Company or any of its subsidiaries within the Restricted Territory;
               (iv) Solicitation of Acquisition Candidates. Call upon any
prospective acquisition candidate, on Executive’s own behalf or on behalf of any
person, which candidate was, to Executive’s knowledge after due inquiry, either
called upon by the Company, or for which the Company made an acquisition
analysis, for the purpose of acquiring such candidate.

5



--------------------------------------------------------------------------------



 



          (b) Certain Definitions. As used in this Agreement, the following
terms shall have the meanings ascribed to them:
               (i) Competitive Business shall mean any person that engages in a
business the same as, similar to, or in direct competition with the Business;
               (ii) Person shall mean any individual, corporation, limited
liability company, partnership, firm, or other business of whatever nature;
               (iii) Restricted Territory shall mean any jurisdiction in which
the Company or any subsidiary of the Company maintains any facilities, sells any
products, or provides any services; and
               (iv) Subsidiary shall mean the Company’s consolidated
subsidiaries, including corporations, partnerships, limited liability companies,
and any other business organization in which the Company holds at least a fifty
percent (50%) equity interest.
          (c) Enforcement. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the foregoing covenants in this
paragraph 4, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy,
Executive agrees that the foregoing covenants may be enforced by the Company in
the event of breach by Executive, by injunctions and restraining orders.
          (d) Reasonable Restraint. In agreeing to the period of non-competition
as set forth herein, Executive acknowledges that he has had the opportunity to
speak with counsel of his choice in connection with the force and effect of this
waiver, and that he is aware that he is waiving rights under California law to
contest the imposition of a non-competition agreement. In agreeing to be bound
hereby, Executive is accepting the consideration extended to him in exchange for
a knowing waiver of his rights, and as full and complete consideration for this
waiver, and acknowledges the adequacy of such consideration. Both parties agree
that Executive’s agreement to this term constitutes a substantial and material
term to the Company, without which the Company would not enter into this
Agreement or extend this offer of employment to Executive. Executive agrees that
the Company may seek and secure an injunction against Executive in order to
enforce the terms hereof in the event that Executive breaches this provision.
Executive acknowledges that the scope of the non-competition clause is
reasonable in scope and will not preclude him from seeking gainful employment in
alternative fields. To the extent that any court of competent jurisdiction
determines that the non-competition provisions are unreasonable, it is the
intent of the parties to enforce the terms hereof to the full extent held
reasonable.
          (e) Separate Covenants. The covenants in this paragraph 4 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time, or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent that the
court deems reasonable, and the Agreement shall thereby be reformed.

6



--------------------------------------------------------------------------------



 



          (f) Independent Agreement. Except as otherwise provided herein, all of
the covenants in this paragraph 4 shall be construed as an agreement independent
of any other provision in this Agreement, and the existence of any claim or
cause of action of Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants. It is specifically agreed that the period following
termination of employment stated at the beginning of this paragraph 4, during
which the agreements and covenants of Executive made in this paragraph 4 shall
be effective, shall be computed by excluding from such computation any time
during which Executive is in violation of any provision of this paragraph 4.
     5. Term; Termination; Rights on Termination.
          (a) Term. The term of Executive’s employment under this Agreement
shall be the Employment Period as defined above.
          (b) Termination. Executive’s employment under this Agreement may be
terminated in any one of the followings ways:
               (i) Death of Executive. The employment of Executive shall
terminate immediately upon Executive’s death provided that the Company shall,
for a period of twelve (12) months following such death, pay to the estate of
Executive an amount equal to Executive’s base salary and continue the welfare
benefit programs contemplated by paragraph 3(d), including paying all premiums
for coverage for Executive’s dependent family members under all health,
hospitalization, disability, dental, life, and other insurance plans that the
Company maintained at the time of Executive’s death.
               (ii) Disability of Executive. If, as a result of incapacity due
to physical or mental illness or injury, Executive shall have been absent from
Executive’s full-time duties hereunder for six (6) consecutive months, then
thirty (30) days after giving written notice to Executive (which notice may
occur before or after the end of such six (6) month period, but which shall not
be effective earlier than the last day of such six (6) month period), the
Company may terminate Executive’s employment provided Executive is unable to
resume Executive’s full-time duties at the conclusion of such notice period.
Also, Executive may terminate Executive’s employment if Executive’s health
should become impaired to an extent that makes the continued performance of
Executive’s duties hereunder hazardous to Executive’s physical or mental health
or Executive’s life, provided that Executive shall have furnished the Company
with a written statement from a qualified doctor to such effect and provided,
further, that, at the Company’s request made within ten (10) days of the date of
such written statement, Executive shall submit to an examination by a doctor
selected by the Company who is reasonably acceptable to Executive or Executive’s
doctor and such doctor shall have concurred in the conclusion of Executive’s
doctor. In the event Executive’s employment under this Agreement is terminated
as a result of Executive’s disability, Executive shall receive from the Company,
in a lump-sum payment due within ten (10) days of the effective date of such
termination, an amount equal to the greater of (1) the average of the base
salary and bonus paid to Executive for the two (2) prior full fiscal years prior
to such termination or (2) Executive’s base salary and Targeted Bonus for the
fiscal year during which such termination occurs. The disability benefits
provided for in this Agreement are independent of any disability insurance
benefits that Executive receives.

7



--------------------------------------------------------------------------------



 



               (iii) Termination by the Company for Good Cause. The Company may
terminate Executive’s employment upon ten (10) days prior written notice to
Executive for “Good Cause,” which shall mean any one or more of the following:
(A) Executive’s willful, material, and irreparable breach of this Agreement;
(B) Executive’s gross negligence in the performance or intentional
nonperformance (continuing for thirty (30) days after receipt of written notice
of need to cure) of any of Executive’s material duties and responsibilities
hereunder; (C) Executive’s willful dishonesty, fraud, or misconduct with respect
to the business or affairs of the Company, which materially and adversely
affects the operations or reputation of the Company; (D) Executive’s indictment
for, conviction of, or guilty plea to a felony crime involving dishonesty or
moral turpitude whether or not relating to the Company; or (E) a confirmed
positive illegal drug test result. In the event of a termination by the Company
for Good Cause, Executive shall have no right to any severance compensation.
               (iv) Termination by the Company Without Good Cause or by
Executive with Good Reason. The Company may terminate Executive’s employment
without Good Cause during the Employment Period upon the approval of a majority
of the members of the Board, excluding Executive if Executive is a member of the
Board. Executive may terminate Executive’s employment under this Agreement for
Good Reason upon ten (10) days prior notice to the Company.
                    (A) Result of Termination by the Company without Good Cause
or by Executive with Good Reason. Should the Company terminate Executive’s
employment without Good Cause or should Executive terminate Executive’s
employment with Good Reason during the Employment Period, the Company shall pay
to Executive for one (1) year after such termination, on such dates as would
otherwise be paid by the Company, a pro rata amount based on the greater of
(1) the average of the base salary and bonus paid to Executive for the two
(2) prior full fiscal years prior to such termination or (2) Executive’s base
salary and Targeted Bonus for the fiscal year during which such termination
occurs. Further, if the Company terminates Executive’s employment without Good
Cause or Executive terminates Executive’s employment with Good Reason, (1) the
Company shall continue the insurance coverage as specified in paragraph 3(d) or
provide comparable coverage by way of making the family medical insurance
premium payments contemplated by COBRA or otherwise, in any case for a period of
one (1) year after such termination; (2) the Company shall maintain life
insurance coverage, comparable to that provided immediately prior to
termination, for a period of one (1) year thereafter with the beneficiary
designated by Executive; and (3) Executive shall be entitled to receive all
other accrued but unpaid benefits relating to vacations and other executive
perquisites as provided in paragraphs 3(d) and 3(g) through Executive’s last day
of employment.
                    (B) Definition of Good Reason. Executive shall have “Good
Reason” to terminate Executive’s employment upon the occurrence of any of the
following events without Executive’s prior written approval: (1) Executive is
demoted by means of a reduction in authority, responsibilities, or duties as
provided herein; (2) Executive’s annual base salary for a fiscal year as
determined pursuant to paragraph 3(a) is reduced or Executive’s Targeted Bonus
is reduced other than as contemplated by paragraph 3(b); (3) Executive is
required to render his or her primary employment services from a location more
than 50 miles from the Company’s headquarters at the time Executive began his or
her employment with the Company; (4) the Company breaches a material provision
of this Agreement; or (5) the

8



--------------------------------------------------------------------------------



 



Company fails to obtain the assumption of this Agreement by any successor or
assign of the Company or its principal business activities. For purposes of this
Section 5(b)(iv)(B), any good faith determination of “Good Reason” made by the
Executive shall be conclusive. Anything in this Agreement to the contrary
notwithstanding, a termination by the Executive for any reason during the 30-day
period immediately following the first anniversary of the Effective Date shall
be deemed to be a termination for Good Reason for all purposes of this
Agreement.
               (v) Resignation by Executive Without Good Reason. Executive may,
without cause, and without Good Reason terminate Executive’s own employment
under this Agreement, effective thirty (30) days after written notice is
provided to the Company or such earlier time as any such resignation may be
accepted by the Company. If Executive resigns or otherwise terminates
Executive’s employment without Good Reason, Executive shall receive no severance
compensation.
               (vi) Change in Control of the Company.
                    (A) Effective Date of Change in Control. For purposes of
applying paragraph 5 hereof, the effective date of Change in Control will be the
closing date of the transaction giving rise to the Change in Control and all
compensation, reimbursements, and lump-sum payments due Executive must be paid
in full by the Company promptly following Executive’s election to terminate
Executive’s employment following such Change in Control.
                    (B) Effect on Stock Options. In the event of a Change of
Control, fifty percent (50%) of all unvested stock options held by Executive
shall vest on the Effective Date and the balance of such unvested options shall
vest as of the day immediately preceding any termination of Executive’s
employment by the Company without Good Cause or by Executive for Good Reason
provided that any options granted prior to the date hereof that included
specific provisions regarding accelerated vesting shall be unchanged. In
addition, any vested stock options (including those vested as a result of this
paragraph) held by Executive shall be exercisable during the full term of the
stock options in the event of a Change of Control.
          (c) Payments to Termination Date. Upon termination of Executive’s
employment under this Agreement for any reason provided above, Executive shall
be entitled to receive all compensation earned and all benefits and
reimbursements due through the effective date of termination. Additional
compensation subsequent to termination, if any, will be due and payable to
Executive only to the extent and in the manner expressly provided above. All
other rights and obligations of the Company and Executive under this Agreement
shall cease as of the effective date of termination, except that the Company’s
obligations under paragraph 9 (relating to indemnification of Executive) and
Executive’s obligations under paragraph 4 (relating to non-competition and
non-solicitation, as applicable), paragraph 6 (relating to return of Company
property), paragraph 7 (relating to inventions), paragraph 8 (relating to trade
secrets), and paragraph 10 (relating to prior agreements) shall survive such
termination in accordance with their terms.
          (d) Failure to Pay Executive. If termination of Executive’s employment
arises out of the Company’s failure to pay Executive on a timely basis the
amounts

9



--------------------------------------------------------------------------------



 



to which Executive is entitled under this Agreement or as a result of any other
breach of this Agreement by the Company, as determined by a court of competent
jurisdiction or pursuant to the provisions of paragraph 15, the Company shall
pay all amounts and damages to which Executive may be entitled as a result of
such breach, including interest thereon and all reasonable legal fees and
expenses and other costs incurred by Executive to enforce Executive’s rights
hereunder. Further, none of the provisions of paragraph 4 (relating to
non-competition) shall apply in the event Executive’s employment under this
Agreement is terminated as a result of a breach by the Company.
     6. Return of Company Property. All records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, and other property
delivered to or compiled by Executive by or on behalf of the Company (or its
subsidiaries) or its representatives, vendors, or customers that pertain to the
business of the Company (or its subsidiaries) shall be and remain the property
of the Company and be subject at all times to its discretion and control.
Likewise, all correspondence, reports, records, charts, advertising materials,
and other similar data pertaining to the business, activities, or future plans
of the Company (or its subsidiaries) that is collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive’s employment.
     7. Inventions. Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements, and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment, and
which are directly related to the business or activities of the Company (or its
subsidiaries), and which Executive conceives as a result of Executive’s
employment by the Company. Executive hereby assigns and agrees to assign all
Executive’s interests therein to the Company or its nominee. Whenever requested
to do so by the Company, Executive shall execute any and all applications,
assignments, and other instruments that the Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the Company’s interest therein.
     8. Trade Secrets. Executive agrees that Executive will not, during or after
the period of employment under this Agreement, disclose the specific terms of
the Company’s relationships or agreements with its respective significant
vendors or customers, or any other significant and material trade secret of the
Company, whether in existence or proposed, to any person, firm, partnership,
corporation, or business for any reason or purpose whatsoever.
     9. Indemnification. In the event Executive is made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (other than an action by the Company
against Executive), by reason of the fact that Executive is or was performing
services under this Agreement, then the Company shall indemnify Executive
against all expenses (including attorneys’ fees), judgments, fines, and amounts
paid in settlement, as actually and reasonably incurred by Executive in
connection therewith to the maximum extent permitted by applicable law. The
advancement of expenses shall be mandatory. In the event that both Executive and
the Company are made a party to the same third-party action, complaint, suit, or
proceeding, the Company agrees to engage competent legal representation, and
Executive agrees to use the same representation, provided that if counsel
selected by the Company shall have a conflict of interest that prevents

10



--------------------------------------------------------------------------------



 



such counsel from representing Executive, Executive may engage separate counsel
and the Company shall pay all attorneys’ fees of such separate counsel. Further,
while Executive is expected at all times to use Executive’s best efforts to
faithfully discharge Executive’s duties under this Agreement, Executive cannot
be held liable to the Company for errors or omissions made in good faith if
Executive has not exhibited gross, willful, and wanton negligence and misconduct
or performed criminal and fraudulent acts that materially damage the business of
the Company. Notwithstanding this paragraph 9, the provision of any written
indemnification agreement applicable to the directors and officers of the
Company to which Executive shall be a party shall apply rather than this
paragraph 9 to the extent inconsistent with this paragraph 9. Without limiting
the foregoing, the Company shall continue to maintain coverage for Executive
under any directors’ and officers’ liability insurance policies for a period of
six (6) years following any termination of Executive’s employment by the Company
without Good Cause or by Executive with Good Reason.
     10. No Prior Agreements. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and Executive’s
employment by the Company and the performance of Executive’s duties hereunder
will not violate or be a breach of any agreement with a former employer, client,
or any other person or entity. Further, Executive agrees to indemnify the
Company for any claim, including, but not limited to, attorneys’ fees and
expenses of investigation, by any such third party that such third party may now
have or may hereafter come to have against the Company based upon or arising out
of any non-competition, invention, or secrecy agreement between Executive and
such third party that was in existence as of the date of this Agreement.
     11. Assignment; Binding Effect. Executive understands that Executive is
being employed by the Company on the basis of Executive’s personal
qualifications, experience, and skills. Executive agrees, therefore, Executive
cannot assign all or any portion of Executive’s performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of paragraph 12 below, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
     12. Complete Agreement. This Agreement is not a promise of future
employment. Except as specifically provided herein, Executive has no oral
representations, understandings, or agreements with the Company or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Executive, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. This Agreement hereby supersedes any other
employment agreements or understandings, written or oral, between the Company
and Executive.
     13. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

11



--------------------------------------------------------------------------------



 



     
To the Company:
  3120 Scott Blvd
Santa Clara, California 95054
Attention: CEO
 
   
To Executive:
  3120 Scott Blvd
Santa Clara, California 95054
 
   
In either case with a
  Greenberg Traurig, LLP
copy to:
  2375 East Camelback Road
 
  Suite 700
 
  Phoenix, Arizona 85016
 
  Attention: Robert S. Kant, Esq.

     Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 13.
     14. Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.
     15. Mediation Arbitration. All disputes arising out of this Agreement shall
be resolved as set forth in this paragraph 15. If any party hereto desires to
make any claim arising out of this Agreement (“Claimant”), then such party shall
first deliver to the other party (“Respondent”) written notice (“Claim Notice”)
of Claimant’s intent to make such claim explaining Claimant’s reasons for such
claim in sufficient detail for Respondent to respond. Respondent shall have ten
(10) business days from the date the Claim Notice was given to Respondent to
object in writing to the claim (“Notice of Objection”), or otherwise cure any
breach hereof alleged in the Claim Notice. Any Notice of Objection shall specify
with particularity the reasons for such objection. Following receipt of the
Notice of Objection, if any, Claimant and Respondent shall immediately seek to
resolve by good faith negotiations the dispute alleged in the Claim Notice, and
may at the request of either party, utilize the services of an independent
mediator. If Claimant and Respondent are unable to resolve the dispute in
writing within ten (10) business days from the date negotiations began, then
without the necessity of further agreement of Claimant or Respondent, the
dispute set forth in the Claim Notice shall be submitted to binding arbitration
(except for claims arising out of paragraphs 3 or 7 hereof), initiated by either
Claimant or Respondent pursuant to this paragraph. Such arbitration shall be
conducted before a panel of three (3) arbitrators in San Jose, California, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) then in effect provided that the
parties may agree to use arbitrators other than those provided by the AAA. The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof. The arbitrators shall have the authority to order all remedies
otherwise available in a civil court, including, without limitation, back-pay,
severance

12



--------------------------------------------------------------------------------



 



compensation, vesting of options (or cash compensation in lieu of vesting of
options), reimbursement of costs, including those incurred to enforce this
Agreement, and interest thereon in the event the arbitrators determine that
Executive was terminated without Good Cause, as defined herein, or that the
Company has otherwise materially breached this Agreement. A decision by a
majority of the arbitration panel shall be final and binding. The arbitration
shall be conducted consistent with all applicable law, and the arbitration award
shall be in writing, in a form capable of review if required by applicable law.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The direct expense of any mediation or arbitration proceeding and,
to the extent Executive prevails, all reasonable legal fees shall be borne by
the Company.
     16. No Participation in Severance Plans. Except as contemplated by this
Agreement, Executive acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Executive pursuant to the terms of any severance pay arrangement of the Company
or any affiliate thereof, or any other similar arrangement of the Company or any
affiliates thereof providing for benefits upon involuntary termination of
employment.
     17. Governing Law. This Agreement shall in all respects be construed
according to the laws of the state of California, notwithstanding the conflict
of laws provisions of such state.
     18. Counterparts; Facsimile. This Agreement may be executed by facsimile
and in two (2) or more counterparts, each of which shall be deemed an original
and all of which together shall constitute but one and the same instrument.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  SYNAPTICS INCORPORATED    
 
           
 
  By:   /s/ Francis Lee    
 
  Name:   Francis Lee    
 
  Title:   President and CEO    

         
 
  EXECUTIVE:    
 
       
 
  /s/ Tom Tiernan
 
Tom Tiernan    

14